DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.  The previous 112 (a) and 112 (b) rejection has been withdrawn in view of the amendment.
Response to Arguments
3. Applicant’s arguments with respect to claim(s) [1-5] have been considered but are moot because the new ground of rejection, made by modifying the previously applied prior art using a newly introduced prior art, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

4. Claims [16-18] are objected to because of the following informalities:  in claims 16-18 line 3 the limitation reciting “ the value” is meant to be “the read value”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim [1-15] is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagata  (Jp2006254364)hereinafter jp_4364 in view of Niinami (US. 2011/0261225).

Re Claim 1, jp_4364 discloses an apparatus (see fig. 1) comprising: an imaging unit configured to capture an image with an exposure time determined for each pixel or for each area including a plurality of pixels (see figs. 2A-2B and ¶0024, The exposure control unit 40 controls the exposure and the strobe 50 based on the amount of motion obtained by the motion vector detection unit 30); a detection unit configured to detect a moving object area from the captured image (see ¶0023, a motion vector detection unit 30 detects a motion vector from N images stored in an image memory 20); a calculation unit configured to calculate a luminance of each of a plurality of the pixels or the areas that is included in the detected moving object area (see ¶0031-0033, In this way, it is possible to obtain a motion vector by determining which block on the image 210 has moved each block on the image 220 [when a block matching is performed, by the motion vector detection unit 30]; and a determination unit configured to determine, for each of the plurality of pixels or areas included in the moving object area, a different exposure time in a predetermined range based on the calculated luminance (see ¶ 0036, a method of controlling exposure in the exposure control unit 40, use of a strobe, and the like based on the amount of motion obtained from the motion vector detection unit 30 of FIG. 1 will be described  the calculated result is smaller than the stored luminance difference minimum value, then in step ST 6, the position of the block on the image 210, the position of the block on the image 220, and the minimum value of the luminance difference are stored in an overwriting manner. the calculated result is smaller than the stored luminance difference minimum value, then in step ST 6, the position of the block on the image 210, the position of the block on the image 220, and the minimum value of the luminance difference are stored in an overwriting manner.  the calculated result is smaller than the stored luminance difference minimum value, then in step ST 6, the position of the block on the image 210, the position of the block on the image 220, and the minimum value of the luminance difference are stored in an overwriting manner [when determining the motion vector]the calculated result is smaller than the stored luminance difference minimum value, then in step ST 6, the position of the block on the image 210, the position of the block on the image 220, and the minimum value of the luminance difference are stored in an overwriting manner.), 
 
Jp_4364 discloses a controller configured to read out a value in the luminance (see the controller 40). However Jp_4364 doesn’t seem to explicitly disclose wherein the read value is used to recalculate the exposure time so that the exposure time is reduced.

Nonetheless in the same field of endeavor Niinami discloses an image processing device as JP_4364 (see Niinami fig. 1). Niinami further discloses a read value is used to recalculate the exposure time so that the exposure time is reduced (see fig. 44B, ¶0047, ¶0071, speed control unit 28 controls the shutter speed at the time of photographing the still image such that the larger the moving amount of the object is, the faster the shutter speed (short or reduced exposure time) becomes [luminance value is used to determine the motion of the block as discussed in the text of ¶0047 and the shutter speed is increased based on the amount moving vectors]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify jp_4364 by the teaching of   Niinami before the effective filling date of the claimed invention since this would allow to reduce blur in the image to be captured.


Re Claim 2,  jp_4364 as modified  further discloses, wherein the determination unit determines, for each of the plurality of pixels or areas where the luminance is lower than a threshold value, the exposure time in a first range and determines, for each of the plurality of pixels or areas where the luminance is equal to or higher than the threshold value, the exposure time in a second range wider than the first range (see jp_4364 , ¶0038, Once the number of moving pixels is determined from the image data, a shutter speed corresponding to the speed can be obtained)..

Re Claim 3, jp_4364 as modified further discloses, wherein the determination unit determines the same exposure time for each of the plurality of pixels or areas where the luminance is lower than the threshold value see(jp_4364,  ¶0041, The exposure is determined based on the amount of motion obtained by the motion vector detecting unit 30, by controlling the exposure based on the movement rate of the motion vector [the magnitude of the motion vector is proportion to a luminance as described in the text of ¶¶ 0031-0033).

Re Claim 4,  jp_4364 as modified further discloses, further comprising a speed detection unit configured to detect a moving speed in the moving object area, wherein the determination unit determines an upper limit of the first range based on the detected moving speed (see jp_4364 , figs 2a-2b and ¶0038, a moving speed of the motion vector is obtained).

Re Claim 5,   jp_4364 as modified further discloses, wherein the determination unit determines, for each of a plurality of the pixels or the areas that is not included in the moving object area, the exposure time in a third range wider than the second range (see jp_4364,  ¶0038, step ST 12, a moving speed of the motion vector is obtained. For simplicity of explanation, the fastest one is selected from K × L motion vectors. The motion vector 237 of FIG. 4 corresponds to the fastest motion vector).

Re Claim 6, claim 6 has substantially same limitation as claim 1 above thus analyzed and rejected by the same reasoning. 

Re Claim 7, claim 7 has substantially same limitation as claim 2 above thus analyzed and rejected by the same reasoning. 

 
Re Claim 8, claim 8 has substantially same limitation as claim 3 above thus analyzed and rejected by the same reasoning. 


Re Claim 9,   claim 9 has substantially same limitation as claim 4 above thus analyzed and rejected by the same reasoning. 


Re Claim 10, claim 10 has substantially same limitation as claim 5 above thus analyzed and rejected by the same reasoning. 


Re Claim 11,  is a program to implicit to the apparatus of claim1 and process of claim 6 thus analyzed and rejected by the same reasoning as claims 1 and 6 above.  

Re Claim 12,  is a program  implicit to the apparatus of claim 2 and process of claim 7 thus analyzed and rejected by the same reasoning as claims 2 and 7 above.  


Re Claim 13, is a program implicit to the apparatus of claim3 and process of claim 8 thus analyzed and rejected by the same reasoning as claims 3 and 8 above.  



Re Claim 14, is a program to implicit the apparatus of claim4 and process of claim 9 thus analyzed and rejected by the same reasoning as claims 4 and 9 above.  


Re Claim 15, is a program  implicit to the apparatus of claim5 and process of claim 10 thus analyzed and rejected by the same reasoning as claims 5 and 10 above.  

Allowable Subject Matter
6. Claims [16-18] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


                                                                   Conclusion
7. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
9.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698